Citation Nr: 1409248	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  12-25 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus pulposus, post-operative laminectomy.

2.  Entitlement to an increased rating for right ankle injury residuals, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

In October 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As part of his September 2012 substantive appeal concerning the two issues now perfected for appeal to the Board, the Veteran requested to be afforded a hearing in Washington, DC, to be conducted by a Veterans Law Judge.  He was later informed by means of a letter from the Board in November 2013 that his hearing had been scheduled for December 17, 2013.  Before this hearing, the Veteran, earlier in December 2013 requested that the hearing be postponed due to medical reasons.  By means of a letter dated in January 2014 from the Board, he was informed that a new hearing date of February 4, 2014, had been scheduled for his requested hearing in Washington, DC.  This January 2014 letter is shown to have been mailed after the Veteran, in December 2013, requested that his hearing - due to his recovery from back surgery -- take place at the RO, and not in Washington, DC.  

Thus, the RO/AMC should ascertain whether the Veteran wants a videoconference or Travel Board hearing and schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).


Accordingly, this case is REMANDED for the following development:

The RO/AMC should obtain clarification from the Veteran as to whether he wants a videoconference hearing or Travel Board hearing at the RO before a Veterans Law Judge.  Then, schedule the requested hearing in the order that the request was received.  Notify the Veteran in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


